DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clams 1-9 have been examined.
P = paragraph, e.g. p5 = paragraph 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The proposed invention has to do with a vehicle that recognized its external environments and changes the vehicle control based on the external environment of the vehicle.  This is very well known in the art and to a person of ordinary skill in the art.  The applicant has included that the external environment is a construction section/zone in a road.  A vehicle that changes its control due to recognizing its external environment, does disclose this invention.  The prior art does not have to mention that the external environment is specifically a construction zone.  E.g. if a vehicle recognized traffic or signs in its outside environment and hence changes its control due to the recognition, then this vehicle is capable of recognizing construction zone, through a panoply of ways such as signs for construction or slowdown of traffic due to construction.
	The applicant can specifically claim all kinds of examples of outside environment to the vehicle such as, it is raining outside versus it is snowing outside; recognizing a 
The claims are replete with functional language. A functional limitation is an attempt to define an element by what it does or by a property or characteristic it has rather than by what it is. "Intended use" is a type of functional language that describes the manner in which a claimed apparatus is intended to be used. "Intended use" does not distinguish the claimed apparatus from the prior art if the prior art has the capability to so perform. 
Although the prior art in this case discloses the usage of the claims' limitation, i.e., the prior art discloses the intended use, the prior art only has to show that it has the capability to so perform. For example, the following claims are not patentably different and one can be used to reject the other: 
1. A computer for communicating with a server that performs demandforecasting using Monte Carlo simulation comprising: a device for entering andtransmitting historical demand data to said server and a device adapted to receive and display a forecasted demand based on said Monte Carlo simulation from said server. 

In the instant case, the intended use of the proposed invention is disclosed by each of the prior arts, taken individually. More importantly, the prior art only has to show that it has the capability to so perform, which each of the prior art do show.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., USPAP 2016/0259,334, and further in view of Takemura et al. USPAP 2015/0302,257.
As per claim 1, Hashimoto discloses a vehicle control device comprising: an external environment recognition unit configured to recognize a peripheral state of a host vehicle as travel environment information; a control state setting unit configured to set a control state of automated driving on a basis of the travel environment information that is recognized by the external environment recognition unit;
Figure 1 of Hashimoto discloses:

    PNG
    media_image1.png
    552
    816
    media_image1.png
    Greyscale


Paragraph 83 of Hashimoto discloses:
[0083] The possibility determination unit 18 determines whether or not 
another vehicle exists, which can be removed from the driver's blind area by 
the control of the host vehicle M based on, for example, the result of 
recognition by the surrounding environment recognition unit 12 and the 
travelling state recognition unit 13.  The possibility determination unit 18 
may calculate the vehicle speed candidates for the host vehicle M illustrated 
in FIG. 6A and FIG. 6B using the above-described method or a known method based on the result of recognition by the surrounding environment recognition unit 12, the result of recognition by the travelling state recognition unit 13, the 
legal highest speed in the travelling lane R1, and the legal lowest speed in 
the travelling lane R1.  In a case where a vehicle speed candidate for removing 
the other vehicle from the driver's blind area exists, the possibility 
determination unit 18 determines that the other vehicle exists, which can be 
removed by the control of the host vehicle M (control of the vehicle speed of 
the host vehicle M). 


Figure 7 of Hashimoto discloses:

    PNG
    media_image2.png
    859
    594
    media_image2.png
    Greyscale


wherein, the control state setting unit is configured to calculate a total score of the scores of the travel environment information acquired by referring to the score information stored in the storage device, and set the control state of the automated driving  in accordance with the total score (p’s 26-27, 71, 103-104, 109, 111, 83-91; fig’s 2 and 1) and further,
paragraph 26 of Hashimoto discloses:
[0026] Here, FIG. 2 is a plan view illustrating a switching position G where 
the driving state of the host vehicle M is switched from autonomous driving to 
manual driving.  A travelling lane R1 on which the host vehicle M travels, an 
adjacent lane R2 that is adjacent to the left side of the travelling lane R1, a 
route Mw of the host vehicle M, the switching position G, a road construction 
section E, a check timing position T, and a distance D from the switching 
position G to the check timing position T are illustrated in FIG. 2.  The check 
timing position T and the distance D will be described below.


Hashimoto discloses all the limitations of the invention, however, arguendo, if Hashimoto is or might be interpreted such that it might not explicitly disclose calculating and storing scores for the travel environment and changing/setting the driving control based on the score, then Takemura discloses calculating and storing scores for the score areas for storing cumulative or accumulated scores (each showing the number of accumulated points) corresponding to the plurality of divided regions (Takemura, p32).
Further, Takemura discloses via figure 2:

    PNG
    media_image3.png
    968
    517
    media_image3.png
    Greyscale


[0027] The on-vehicle control device 1 recognizes parking frames (parking 
range lines) in the surroundings of the vehicle or driving traffic lanes, by 
performing a predetermined arithmetic processing based on the synthesized 
overhead image.  The recognition result of the parking frames or driving 
traffic lanes is output to the upper-level vehicle control device 4, which is 
at an upper level of the on-vehicle control device 1, by way of the CAN and 
used for parking assistance, driving control, or other operations of the 
vehicle.  For example, it can be automatically recognized whether there is a 
parking place in the surroundings of the vehicle and, if this is a parking 
place environment, a display mode can be automatically switched to display an 
overhead view image of the surroundings of the vehicle.  In this way, a problem 
of falsely detecting a public road as a parking place can be alleviated and the 
image to be presented to a user can be switched at the right timing.  In 
addition, parking assistance can be achieved, for example, by calculating a 
traveling path to a parking frame based on a relative position of the vehicle 
to the parking frame in order to notify a driver of the timing of braking or 
shift position change operation or the amount of steering angle to be turned.  
In this way, a parking operation can be completed in a short time, even by a 
driver unaccustomed to driving operations such as parking.  Furthermore, it is 
also conceivable to calculate a traveling path to a parking frame based on a 
relative position of the vehicle to the parking frame and automatically 
calculate control amounts of forward/backward and rotational motions of the 
vehicle in order to automatically control the motion of the vehicle in 
accordance with the calculation result.  In this way, a parking operation can 
be safely and accurately completed, even by a driver unaccustomed to driving 
operations such as parking. 

Figure 7 of Takemura discloses:

    PNG
    media_image4.png
    488
    634
    media_image4.png
    Greyscale


As per claim 2, Hashimoto discloses wherein the control state setting unit is configured to set the control state on a basis of travel environment information in the construction section that is recognized by the external environment recognition unit (p’s 
Figure 2 of Hashimoto discloses:

    PNG
    media_image5.png
    790
    334
    media_image5.png
    Greyscale

As per claim 3, Hashimoto discloses wherein the travel environment information includes at least one piece of information among entrance information regarding 
[0027] FIG. 2 illustrates a situation in which the host vehicle M in 
autonomous driving is approaching the switching position G. The switching 
position G illustrated in FIG. 2 positions at an entrance of the road 
construction section E. As above, the switching position G can be a boundary 
position between, for example, a road section where the vehicle-mounted sensor 
can recognize a lane line (a lane boundary line or a vehicular lane boundary 
line) in which the host vehicle M travels and a road section (a road 
construction section, a section with snow accumulation, or a section where a 
lane line cannot be recognized due a blurred line) in which the vehicle-mounted 
sensor cannot recognize the lane line on the road.  The switching position G 
can be a boundary position between a road section in which weather conditions 
such as a crosswind enables autonomous driving to be performed and a road 
section in which weather conditions do not enable autonomous driving to be 
performed.  The switching position G can be a boundary position between a road 
section in which autonomous driving can be performed because there are no 
traffic regulations due to a traffic accident and a road section in which 

due to a traffic accident.

As per claim 4, Hashimoto discloses a notification control unit configured to perform notification control to notify a vehicle occupant in accordance with notification content that is decided by the action decision unit, wherein if a distance of the construction section that is recognized by the external environment recognition unit is more than or equal to a predetermined distance, the action decision unit is configured to decide to perform the notification control to prompt the vehicle occupant to drive manually (p’s 23, 25, 29, 83-91, 26-27, 71; fig’s 7-9, 2, 1; p’s 103-104, 109, 111, 125-127; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 23 of Hashimoto discloses:
[0023] The vehicle control device 100 is configured so as to be capable of 
switching the driving state of the host vehicle M from autonomous driving to 
manual driving.  Manual driving is a driving state in which the host vehicle M 
is caused to travel mainly, for example, by the driving operation of the 
driver.  In manual driving, for example, a driving state is included, in which 
the host vehicle M is caused to travel based on only the driving operation of 
the driver.  Here, in manual driving in the present embodiment, a driving state 
is also included, in which a driving operation assist control for assisting the 
driving operation of the driver is performed while the driving operation of the 
driver is the main operation.  In the driving operation assist control, for 
example, an adaptive cruise control (ACC) or a lane trace control (LTC) is 


As per claim 5, Hashimoto discloses an operation detection unit configured to detect a driving operation of the host vehicle by the vehicle occupant, wherein if the operation detection unit does not detect the driving operation within a predetermined time after the notification to prompt the vehicle occupant to drive manually is performed, the action decision unit is configured to decide to perform stop control to stop the host vehicle (p’s 23, 25, 29, 83-91, 26-27, 71; fig’s 7-9, 2, 1; p’s 103-104, 109, 111, 125-127; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 25 of Hashimoto discloses:
[0025] In a case where it is determined that the host vehicle M in 
autonomous driving arrives at a switching position set in advance, the vehicle 
control device 100 switches the driving state of the host vehicle M from 
autonomous driving to manual driving.  The switching position is a reference 
position where the driving state of the host vehicle M is switched from 
autonomous driving to manual driving.  For example, the switching position 
corresponds to a position of a boundary between a road environment in which 
autonomous driving can be continued and a road environment in which autonomous driving cannot be continued on the route of the vehicle.  The switching position may be a position of host vehicle M side (front side) from the 
position of a boundary on the route of the host vehicle M.



    PNG
    media_image5.png
    790
    334
    media_image5.png
    Greyscale



[0071] The switching position setting unit 11 sets the above-described 
switching position G. For example, in a case where the host vehicle M starts 
autonomous driving, the switching position setting unit 11 sets the switching 
position G according to the content of autonomous driving.  For example, in a 
case where the host vehicle M starts autonomous driving exclusive for a high 
way, the switching position setting unit 11 sets the position of the exit of 
the highway in the route Mw of the host vehicle M as the switching position G 
based on the map information in the map database 4.  In addition, the switching 
position setting unit 11 recognizes a road construction section, a section in 
which autonomous driving is restricted due to weather information, a section in 
which the traffic is regulated due to an accident, or the like based on road 
environment information acquired from the information management center via a 
communication unit of the navigation system 5.  The switching position setting 
unit 11 sets the a position of an entrance of the highway as the switching 
position G according to the content of autonomous driving.  The switching 

on, for example, a plan of a target route for autonomous driving generated by 
the travel plan generation unit 14 described below. 

As per claim 8, Hashimoto discloses wherein if the external environment recognition unit recognizes a construction vehicle within a predetermined distance from the host vehicle, the action decision unit is configured to decide to perform offset control that moves a center position of the host vehicle in a vehicle width direction, in a direction that is opposite from a position of the construction vehicle relative to a center position of a travel lane (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 83-91, 80, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, figure 9 of Hashimoto discloses:

    PNG
    media_image6.png
    502
    527
    media_image6.png
    Greyscale


As per claim 9, Hashimoto discloses wherein if the external environment recognition unit recognizes a preceding vehicle that travels ahead of the host vehicle, the action decision unit is configured to decide to perform trajectory trace control that causes the host vehicle to travel along a travel trajectory of the preceding vehicle (p’s 26-27, 71, fig’s 2, 1, 7-9; ab; p’s 80, 83-91, 103-104, 109, 111, 125-127) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, paragraph 80 of Hashimoto discloses:
[0080] In addition, the blind area setting unit 16 may set the size of the 
driver's blind area AL to be variable based on the lane width of the adjacent 
vehicle control device 100, as illustrated in FIG. 3 for example, 
sets the range from the host vehicle M to the lane line L3 diagonally behind 
the left side of the host vehicle M as the driver's blind area AL based on the 
lane width of the adjacent lane R2.  The driver's blind area AL is, for 
example, as illustrated in FIG. 3, set as a region expanding toward the 
front-rear direction of the host vehicle M to the extent of being separated 
from the host vehicle M. The blind area setting unit 16 may set the range from 
the host vehicle M to the lane line L3 diagonally behind the left side of the 
host vehicle M as the driver's blind area AL by recognizing the lane line L3 of 
the adjacent lane R2 from the image information of the vehicle-mounted camera, 
not the lane width of the adjacent lane R2.  The driver's blind area AL does 
not necessarily need to reach the lane line L3, and may be set exceeding the 
lane line L3.  The driver's blind area AL may have a fixed range regardless of 
the lane width of the adjacent lane and the position of the lane line.  As 
above, the case of the driver's blind area AL is described, and the driver's 
blind area AR can also be similarly set.
	Figure 1 of Hashimoto discloses:

    PNG
    media_image7.png
    874
    617
    media_image7.png
    Greyscale









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Shiraishi et al. (U.S. patent application publication 2017/0313304) discloses a
travel control device for a vehicle executes a self-driving control based on traveling environment information on which the vehicle travels and traveling information on the vehicle.  In the device, a traveling environment information acquisition unit acquires the traveling environment information.  A traveling information detection unit detects the traveling information.  An unstable behavior detector detects an unstable behavior in one or both of a rolling direction and a yaw direction of the vehicle.  A steering wheel holding state detector detects a state in which a driver holds a steering wheel.  The first 
unstable behavior reducer reduces the detected unstable behavior by correcting a steering angle.  A second unstable behavior reducer reduces the detected unstable behavior by selecting a predetermined wheel and applying a braking force to the wheel.  A vehicle behavior controller freely operates the unstable behavior reducers according to detection results.
	Kitani et al. (U.S. patent application publication 2018/0304828) discloses an 
autonomous driving ECU including a first communication unit that transmits and receives autonomous driving data to and from the plurality of data ECUs, and a vehicle control unit that controls a vehicle on the basis of the autonomous driving data 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:

        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667